Citation Nr: 0126135	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a headache disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from November 1987 to April 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the VA. 

2.  Migraine headaches were manifested during service and 
have been diagnosed following service.  


CONCLUSION OF LAW

A headache disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's original claim for 
service connection of residuals of a headache disorder.  The 
veteran maintains that he suffered severe headaches during 
service between 1994 to 2000, and that he continues to suffer 
from headaches. 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  On November 9, 2000, 
the President signed into law the Veterans Claim Assistance 
Act of 2000 ("VCAA"), which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been substantially met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  The 
Board finds that the veteran was provided notice as to the 
evidence needed to substantiate his claim in the December 
2000 Statement of the Case and the May 2001 Supplemental 
Statement of the Case, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with his claims file.  In this regard, the 
veteran's service medical records were obtained and all 
relevant evidence was obtained.  The veteran was also 
afforded two VA examinations.  The veteran has not made the 
RO or the Board aware of any other evidence needed to be 
obtained.  The Board concludes that the duty to assist has 
been satisfied, and the Board will proceed with appellate 
review.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (a).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R.          § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
to a current condition to that symptomatology.  Id.  

The veteran's November 1987 enlistment examination shows 
there were no complaints of frequent or severe headaches.  A 
periodic physical examination in October 1994 was negative 
for headaches.  The service medical records do show that in 
January 1997 and February 1997, the veteran received 
treatment for headaches.   The January 1997 record indicated 
the veteran's headaches were probably due to muscle tension 
and Midrin was prescribed.  The February 1997 record 
indicated that the severity of the veteran's headaches had 
decreased and the prescription for Midrin was continued.  A 
record of a telephone consultation in April 1999 noted that 
an examiner wanted to repeat a study of an arachnoid cyst 
found on the veteran's brain to determine if it had increased 
in size given the veteran's "history of headaches."  The 
record also noted that the veteran's dizziness was associated 
with headaches.  In an October 1999 report of medical 
assessment, the veteran indicated that since his last 
assessment he had been treated for headaches but was 
currently not taking any medications.  The veteran also 
indicated that he intended to seek a VA disability for his 
"chronic headaches."  The veteran's separation examination 
report of November 1999 reflects complaints of frequent or 
severe headaches and notes that the veteran has been treated 
for frequent headaches with Midrin and notes veteran's 
current use of aspirin.

The November 1999 VA examination was performed while the 
veteran was on active duty.  The report of this examination 
shows the veteran related that he complained of headaches on 
his Persian Gulf screening exam one and half years ago, which 
resulted in the discovery of an arachnoid cyst on his brain.  
The veteran maintained that he began having headaches 
approximately five or six years ago, but initially sought 
medical treatment three years ago.  The headaches were 
described as dull aches with some mild to severe stabbing 
pains.  The headaches occurred two to three times a week and 
usually lasted two hours, but occasionally all day.  His 
regime included taking several aspirins throughout the day.  
He used to experience dizziness with his headaches, but that 
resolved itself.  Sometimes he experienced black spots in his 
peripheral vision of both eyes but no nausea, vomiting, 
phonophobia, or photophobia.  The veteran used Midrin in the 
past with no relief for his headaches.  The examiner noted 
that the veteran had been previously diagnosed with muscle 
tension headaches.  Upon examination, the VA examiner 
diagnosed the veteran as having muscle tension headaches.  

Treatment records from Wright Patterson, A.F.B. dating from 
February 2000 to August 2000 shows the veteran received 
treatment for headaches during and following service.  The 
records show that in February 2000, the veteran complained of 
headaches.  In March 2000, the record indicates the veteran 
stated that the headaches were almost non-existent with the 
use of Naprosyn-the previously prescribed Midrin provided 
him no relief.  The diagnosis was migraine headaches.  The 
records further show that following service, the veteran 
complained of migraine headaches in April 2000 and that he 
was told to continue taking 500 mg of Naprosyn.  

The January 2001 VA examination report shows the veteran 
related that he began having headaches in about 1994, and he 
initially treated himself with over-the- counter medications, 
but eventually sought medical attention in 1997 or 1998 when 
the headaches became debilitating.  A MRI revealed an 
arachnoid cyst.  In the report, the examiner noted that the 
veteran went to a neurology clinic in March and April of 2000 
and was diagnosed with migraine headaches.   The examiner 
further noted the veteran complained the headaches were 
debilitating before he began taking Naprosyn, but now he 
rarely had one.  Prior to treatment, he had daily headaches 
that only resolved with sleep.  With the medication, he had 
only about one per month, but it still lasted all day until 
he slept.  He denied nausea or vomiting and phonophobia or 
osmophobia, but stated he had photophobia.  He did become 
dizzy and lightheaded with his headaches, but not otherwise.  
He experienced occasional scintillation spectra or had blurry 
vision.  For headaches, the veteran's regime included lying 
down in a dark room and sleeping.  The veteran took 500 mg of 
Naprosyn twice daily on a scheduled basis, which proved very 
effective against his headaches.  The medication stabilized 
and improved his condition.  The veteran denied any history 
of seizures.  Upon examining the veteran, the examiner 
diagnosed the veteran as suffering from common migraine 
headaches.     

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  There is ample evidence that the 
veteran currently has a headache disorder.  VA examination 
medical records show that the veteran has been diagnosed as 
having muscle tension headaches as well as migraine 
headaches.  The Board accepts the veteran's statements and 
finds that his statements, in addition to the other competent 
medical evidence of record, objectively establishes that he 
has a disorder, and more specifically, migraine headaches. 

In addition, the Board finds there is sufficient evidence 
showing the veteran suffered an in-service incurrence of a 
headache disorder.  In this regard, the veteran's service 
medical records show in-service treatment for headaches in 
January 1997 and February 1997 and that he was diagnosed with 
muscle tension headaches and prescribed Midrin.  Treatment 
records from Wright Patterson reveal that the veteran 
received further in-service treatment for headaches in 
February and March of 2000, shortly before his separation 
from service.  At that time the veteran was diagnosed with 
migraine headaches and prescribed Naprosyn, as the Midrin 
provided him no relief.  Further, VA examination medical 
reports shed further light on the veteran's history of 
headaches during service.  The veteran reported that he 
started experiencing headaches in 1994 and he sought medical 
attention in 1997 and 1998 when the headaches became 
debilitating.

Based on this evidence the Board finds that there is 
sufficient evidence of a nexus or relationship between the 
headaches the veteran received treatment for during service 
and the currently diagnosed migraine headaches.  The service 
medical records, the VA examinations, and Wright Patterson 
records dated following service all show the veteran has been 
diagnosed with either tension headaches or migraine both 
during and following service.  Additionally, these medical 
records are replete with the veteran's complaints of 
headaches.  As such, the veteran's contentions in this regard 
are credible.  Consequently, in the Board's opinion, there is 
a link, supported by medical evidence and a continuity of 
symptomatology reported by the veteran, between a current 
disorder and the in-service manifestation of headaches.  
Therefore, the Board finds that there is a basis for granting 
service connection for a headache disorder.  Accordingly, the 
Board concludes that service connection for residuals of a 
headache disorder is warranted.  


ORDER

Service connection for a headache disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

